DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  JOSE GOMEZ, LUCRECIA CARO, SUSAN A. CHIODO, RUTH ANN
  HINDS, WINIFRED FRANCOIS, HILDA GLASSMAN, MARGARITA
   GUERRA, MARCOS A. GUZMAN, CLAUDIA KRYSIAK, ANNETTE
     PUGLIESE, PEDRO E. RAMIREZ SANCHEZ and WILLIAM
                       WOODWARD,
                        Appellants,

                                    v.

 SIDNEY FRADIN, HERMAN WEISS, ALEXANDER HIRSCH, JOHN C.
      NUSS and LAKES OF CARRIAGE HILLS CONDOMINIUM
                    ASSOCIATION, INC.,
                         Appellees.

                              No. 4D19-982

                           [August 13, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. CACE-07-
025012(5).

  Kenneth J. Kavanaugh of Kenneth J. Kavanaugh, P.A., Davie, for
appellants.

   Joseph L. Ackerman, Jr. and Sandra I. Tart of Fowler White Burnett,
P.A., West Palm Beach, for appellees Sidney Fradin, Herman Weiss and
Alexander Hirsch.

PER CURIAM.

   Affirmed.

GROSS, CIKLIN and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.